DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,188,425 in view of US Patent App. Pub. No. 2009/0163926 (Sos).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations are anticipated by the claims of the ‘425 patent.  Although the ‘425 patent does not recite details of a grasping feature on the pacemaker, Sos teaches a grasping feature having cutouts and a transverse member defining a gap.  Therefore, it would have been obvious to recite these features in the claims of the ‘425 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,126,032 in view of US Patent App. Pub. No. 2009/0163926 (Sos).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations are anticipated by the claims of the ‘032 patent.  Although the ‘032 patent does not recite details of a grasping feature on the pacemaker, Sos teaches a grasping feature having cutouts and a transverse member defining a gap.  Therefore, it would have been obvious to recite these features in the claims of the ‘032 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 14 and 20 recite the limitation "proximally from a distal end" in line 2.  Independent claims 1, 9 and 15 only recite a “first end” and a “second end” of the housing.  There is insufficient antecedent basis for the terms “proximal” and “distal” in the claims.  It is unclear which end of the stem corresponds to the proximal or distal end, so the structure of the retrieval feature is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Re.30,366 (Rasor et al.) in view of US Patent App. Pub. No. 2009/0163926 (Sos). 
Rasor discloses a leadless pacemaker comprising a housing (12), a plurality of electrodes coupled to the housing (see description of positive pulsing electrodes formed by portions of the housing 12 and 12b and a negative pulsing electrode 32 at column 5, lines 20-40), a fixation mechanism (barbs 15 and 16) at the first end of the housing (column 4, lines 18-28), and a retrieval feature (24) at the second end of the housing have a grasping feature (internal threaded bore) connected to the housing by a stem (see especially Figure 3 annotated below).    

    PNG
    media_image1.png
    517
    1101
    media_image1.png
    Greyscale

Rasor fails to disclose the grasping feature comprises a plurality of cutouts that extend into the grasping feature and to a transverse member.   Rasor does disclose a snare device may be used to retrieve the pacemaker from the implantation site (column 7, lines 23-59).  Sos discloses another implantable medical device (11) with a retrieval feature at its proximal end that is engaged by a snare (64) of a retrieval instrument.  Sos explains that the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].  Sos teaches another grasping feature (21) mounted to a stem (24) extending proximally from an implant housing (27 or 28) that can be incorporated with various types of devices [0058].  Sos teaches the shape of the grasping feature (21) comprises a transverse member (at least one of the projections 23) and a plurality of cutouts (grooves 22 defined between projections 23) extending into the grasping feature (21) (see especially Figures 3A-3C).  A gap is defined between the transverse member (23) and the housing (28) that is equivalent to the length of the stem (24).  A few alternate configurations of the grasping feature are illustrated in Figures 7 and 8.  Sos teaches that the grasping feature advantageously allows for greater tensile pulling without bending or distorting the assembly, or disengaged of the retrieval device from the implant during retrieval [0037].  The grasping feature is more easily engaged in any rotational position by a snare [0041].  One of ordinary skill in the art at the time the invention was made would have found it obvious to substitute the threaded grasping feature of the Rasor implant with the arrow-shaped grasping feature taught by Sos, as the modification merely involves a substitution of one known type attachment feature for another that obtains a predictable result of a structure on an implant that is more easily grasped by a retrieval instrument and reduces the likelihood of re-positioning the snare (see Sos [0004]).
In regards to claim 2: a central axis extending through the housing would also extend through a part of the transverse member (projection 23).  A gap is a vertical gap between the transverse member (23) and the housing (which corresponds to a length of the stem 24).  
In regards to claim 3: since an axis is an imaginary line, it can be moved radially.  Therefore, a central axis may be transversely offset from the stem (24). 
Regarding claim 4, cutouts (22) are on opposite sides of each of the transverse members (23). 
Regarding claim 5: the language “allow a docking cap…to apply rotational torque…” is a functional recitation that is directed towards an intended use of the device and is not given patentable weight.  It is not a positive recitation of a delivery system, so the prior art is not required to show a delivery system.  Additionally, the prior art is not required to disclose the function of applying rotational torque.  The capability of the modified Rasor implant to have torque applied to the grasping feature meets the functional requirement. 
In regards to claim 6, the stem (24) can be considered to extend to the proximal-most tip (26) of the grasping feature (21) (see Figure 3A of Sos).  The projections (23) extend distally (towards part 27) from this tip (26) and have atraumatic rounded surfaces on the entire periphery.   
Regarding claim 7: the stem can be described as “rigid” since it holds a solid shape.  Sos discloses the retrieval feature is configured to resist distortion [0037].  
Regarding claim 8: the term “flexible” is a relative term of degree that is given its broadest reasonable interpretation to encompass the structure of the modified Rasor stem.  Rasor discloses the body of the device is made of steel (column 3, lines 55-65), which has at least a degree of flexibility.  Due to the small diameter size of the stem of modified Rasor implant, the stem is considered to have at least some degree of flexibility.  
In regards to claim 9: both Rasor and Sos disclose a retrieval instrument having a docking cap.  Rasor discloses a delivery device comprising a docking cap (socket 26) disposed at the distal end of the catheter that slidably receives a snare (22) with a threaded portion (23) for engaging the grasping feature of the implant (see Figure 1).  Rasor discloses the medical device is retrieved by engagement with both the snare (22) and the docking cap (25) (column 7, lines 46-52).  Sos teaches a delivery system comprising a first shaft (78) having a “docking cap” on the distal portion thereof that defines an interior configured to receive the medical device (11) (see especially Figures 5C-D) (note that the term “docking cap” does not require any particular structural features so the distal portion of the catheter 78 meets the broad requirement).  A second shaft (63) is slidable received within the first shaft (78), and a snare (64) extends longitudinally through the second shaft (63) [0042-0043].  The snare comprises a loop (64) that grasps a retrieval feature (12/24) of the medical device [0043].   Sos explains that the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].   One of ordinary skill in the art at the time the invention was made would have found it obvious to substitute the Rasor delivery device having a threaded snare with the Sos delivery device having a loop snare, as Sos teaches that this type of snare easily engages the arrow-shaped grasping feature in any rotational position and is less likely to require re-positioning during retrieval of the implant ([0004]; [0041]).
Claims 10-12 and 14 are addressed by claims 2-8 above.  
Claim 13 recites functional language that is not given full patentable weight, in that the prior art is not required to explicitly disclose the step of applying torque to the medical device by the docking cap.  The capability of the system to perform the recited function meets the claim requirement.  Sos explains that the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].   Therefore, the docking cap (distal portion of shaft 78) is capable of applying torque to the pacemaker when positioned therein.
 Regarding claim 15: the modified Rasor pacemaker and the delivery device taught by Sos meets all the structural requirements.  Sos explains that “snare locking sleeve” (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare locking sleeve (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].    
Claims 16, 17 and 20 are addressed by claims 2-8 above.

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasor et al. in view of Sos, as applied to claim 15 above, and further in view of US Patent Application Pub. No. 2008/0243106 (Coe et al.).
Rasor discloses the medical device is retrieved by engagement with both the snare (22) and the docking cap (25) (column 7, lines 58-60).  The modified assembly comprises the Sos delivery device that comprises a docking cap at the distal end of a first shaft (78) that is pushed forwardly over both the snare (64) and snare locking sleeve (63) to capture the implant (11) in the docking cap (distal portion of shaft 78) [0044].  Rasor does teach another delivery device having a torque tube (25) that has a hexagonal shape corresponding with the grasping feature on the implant (see Figure 12).  Rasor teaches this allows the torque tube (25) to provide both longitudinal and rotational alignment (column 10, lines 14-30).  
Rasor and Sos fail to disclose a docking cap that engages cutouts of a grasping feature.   Coe discloses a variety of different configurations of docking caps at the distal end of a catheter (12) for engaging with a corresponding grasping feature of a removable element (14).  Coe teaches a docking cap 34s having protrusions for engaging recesses (34c) (see Figure 3C; [0077]) or a docking cap 36s having a protrusion 36k for engaging recess (36c) (Figure 3D; [0078]).  Figure 6A has protrusions 60p on a docking cap for engaging a cutout (60b) [0082].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the docking cap of the modified Rasor assembly to have a shape corresponding with cutouts of the grasping feature of the modified pacemaker, as taught by Coe, as this modification merely involves a combination of known attachment structures according to known methods that achieves a predictable result of a releasable attachment mechanism that provides the capability of performing the function taught by Rasor of rotating the medical device for delivery and/or retrieval.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771